DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a state where a weight of the red component is lowered” in lines 13-14.  However, this limitation has already been recited in Claim 1, lines 22-23.  The recitation in Claim 3 is indefinite because it is unclear if reference is made to the same red component weight of Claim 1 or to an additional state.  For clarity, this limitation should be amended to read “the state where the weight of the red component is lowered”, “a second state where the weight of the red component is lowered”, or similar, as appropriate.
Claim 4 recites “an observation target” on page 3, lines 1-2.  However, this element has already been recited in Claim 1, lines 4-5. The recitation in Claim 4 is indefinite because it is unclear if reference is made to the same observation target or to an additional element.  For clarity, this limitation should be amended to read “the observation target”, “a second observation target”, or similar, as appropriate.
All remaining claims are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150139527 A1 by Ikenaga et al. (hereinafter “Ikenaga”).
Regarding Claim 1, Ikenaga discloses a medical image processing device (fluorescence observation system 1) comprising: fluorescence image acquisition circuitry configured to acquire a fluorescence image (imaging unit 10; [0034]; Fig. 1), obtained by irradiating an observation target with excitation light (light emitted from light source 11 and passing through excitation filter 12 to specimen 17; [0037-38]; Fig. 1) and capturing fluorescence from the observation target excited by the excitation light by an imaging unit (CMOS sensor 16 captures fluorescence images; [0041, 49-50]); and a fluorescence image processor configured to execute image processing on the fluorescence image (image processing unit 20), wherein a light receiving surface of the imaging unit is provided with a color filter in which red, green, and blue filter groups having spectral characteristics different from each other are arrayed in a specific format (light-directed side of CMOS sensor 16 has color filters for R, G, and B pixels; [0041, 49]; Fig. 6), the fluorescence image includes red component information, green component information, and blue component information corresponding to the spectral characteristics of the red, green, and blue filter groups, respectively (R, G, and B components output from CMOS sensor 16; [0049-50]), and the fluorescence image processor is configured to combine the respective red component information, green component information, and blue component information for each pixel of the fluorescence image in a state where a weight of the red component information is lowered as compared with weights of the green component information and the blue component information (R components can be reduced as much as possible at white balance adjustment circuit 22 of image processing unit 20; [0082-83]; Fig. 8).
Regarding Claim 2, Ikenaga discloses the medical image processing device according to claim 1.  Ikenaga further discloses wherein the fluorescence image processor is configured to delete the red component information, and combine only the green component information and the blue component information for each pixel of the fluorescence image (R components can be reduced as much as possible at white balance adjustment circuit 22 of image processing unit 20, and can be further be removed by color correction circuit 26; [0082-85]; Fig. 8).
Regarding Claim 3, Ikenaga discloses the medical image processing device according to claim 1.  Ikenaga further discloses wherein the fluorescence image processor is configured to combine the respective red component information, green component information, and blue component information in a state where a weight of the red component information is lowered as compared with weights of the green component information and the blue component information when performing YC processing for generating a luminance/color difference signal from the respective red component information, green component information, and blue component information for each pixel of the fluorescence image (R components can be removed by color correction circuit 26 of image processing unit 20, and the output signal from the color correction circuit 26 passes to a YC conversion circuit 29 for generating luminance and color difference signals; [0067, 82-85]; Fig. 8).
Regarding Claim 6, Ikenaga discloses a medical observation system (fluorescence observation system 1; [0034]; Fig. 1) comprising: an imaging device including: an imaging unit configured to capture fluorescence of an observation target to generate a fluorescence image (imaging unit 10 includes a CMOS sensor 16 which captures fluorescence images; [0041, 49-50]), the observation target being irradiated with excitation light and excited by the excitation light (light emitted from light source 11 and passing through excitation filter 12 to specimen 17; [0037-38]; Fig. 1); and a color filter provided on a light receiving surface of the imaging unit and in which red, green, and blue filter groups having spectral characteristics different from each other are arrayed in a specific format (light-directed side of CMOS sensor 16 has color filters for R, G, and B pixels; [0041, 49]; Fig. 6); and a medical image processing device configured to process the fluorescence image, wherein the medical image processing device includes: fluorescence image acquisition circuitry configured to acquire the fluorescence image (imaging unit 10; [0034]; Fig. 1); and a fluorescence image processor configured to execute image processing on the fluorescence image (image processing unit 20; [0034]; Figs. 1, 8), the fluorescence image includes red component information, green component information, and blue component information corresponding to the spectral characteristics of the red, green, and blue filter groups, respectively (R, G, and B components output from CMOS sensor 16; [0049-50]), and the fluorescence image processor is configured to combine the respective red component information, green component information, and blue component information for each pixel of the fluorescence image in a state where a weight of the red component information is lowered as compared with weights of the green component information and the blue component information (R components can be reduced as much as possible at white balance adjustment circuit 22 of image processing unit 20; [0082-83]; Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga in view of US 20050143627 A1 by Cline et al. (hereinafter “Cline”).
Regarding Claim 4, Ikenaga discloses the medical image processing device according to claim 1.  Ikenaga further discloses: normal light image acquisition circuitry configured to acquire a normal light image obtained by irradiating an observation target with normal light in a visible wavelength band and capturing the normal light transmitted through the observation target by the imaging unit (visible light may be reflected from specimen 17 in the case that the specimen is not dyed with fluorescein; [0037, 46]; Fig. 4).
Ikenaga does not disclose and a normal light image processor configured to execute image processing on the normal light image, wherein the normal light image processor is configured to combine the respective red component information, green component information, and blue component information for each pixel of the normal light image.  However, Cline discloses a fluorescence endoscopy system which operate in a fluorescence/reflectance imaging mode and a color imaging mode.  In the color imaging mode, processor/controller 64 controlling light source 52 to emit white light for imaging and image sensor 103 to capture a color image.  Light reflected from a tissue 58 is incident on image sensor 103 to generate a color image from red, green, and blue components ([0059-62, 64-65]; Fig. 7A).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Ikenaga with the color image processing disclosed by Cline with the benefit of providing a color image with proper proportions of each color component (Cline [0064]).
Regarding Claim 5, Ikenaga as modified by Cline discloses the medical image processing device according to claim 4.  Ikenaga does not disclose wherein the normal light image processor is configured to combine the respective red component information, green component information, and blue component information for each pixel of the normal light image in a state where weights of the respective red component information, green component information, and blue component information are set to be identical.  However, Cline discloses the processor/controller 64 controlling light source 52 to emit white light for imaging and image sensor 103 to capture a color image in the color imaging mode.  Filters 76A-C are applied to control the intensity of different wavelengths of light emitted from the light source 52, and mosaic color filters on the image sensor 103 correspond to the emitted light.  In a case where the transmission of excitation light having a blue wavelength is reduced, the light source filter 76A is applied to reduce transmission of red and green wavelengths to generated a balanced color image in terms of red, green, and blue components ([0063-64]; Figs. 2A, 7B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Ikenaga with the color balance processing disclosed by Cline with the benefit of providing a color image with proper proportions of each color component (Cline [0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20060058684 A1
US 20180000401 A1
US 20170251915 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795